DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on May 5, 2022, is acknowledged.
Newly submitted claims 21-25, are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly filed claim 21 recites providing metal droplets and irradiating the metal droplets to generate EUV and debris, and is different from Group I claims that only require a droplet being irradiated with laser, and the droplet can be a non-metal such as Xe.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-25, are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2015/0192861 (hereinafter referred to as Banine).
Banine, in [0002], and [0010], discloses a lithography process to expose a substrate; Banine, in [0083], and [0084], discloses a support structure (stage) that supports a patterning device (reticle).  Banine, in [0089]-[0090], discloses generating the EUV beam by irradiating the droplet with a laser (LPP).  Banine, on page 6, col 1, lines 2-3, paragraph nos. [0102], [0103], and [0105], and [0109], discloses the positioning of spectral purity filter, and in [0017]-[0018], discloses that the filter has a grid surface and is comprised of an array of polygonal elements (includes the claimed protrusions), and that the filter has a multilayer reflective stack (Nb/Mo/Si), and a layer of polysilicon and capping layer, wherein the polysilicon and/or capping layer is transmissive to EUV (light permeable), while the underlying multilayer stack is reflective such that the EUV beam the impinges the surface transmits to the reflective stack and the beam is reflected back to the mirrors (plurality of optics) and/or the reticle as disclosed in figure 2, and the angle formed by the beams, with respect to the downward direction that the mask is facing is an acute angle (claims 1, 9).  Banine, in [0101], and in figure 2, discloses the reticle is positioned facing in a downward direction (MA), and discloses the filter at 240, wherein an incident angle of the EUV beam (radiation) is about 0 degree (grazing the surface of filter), and as disclosed in the preceding sentence, the gridded structure of the filter has protruding structures (polygonal shapes includes bouncing surfaces) and has the same claimed transmissive capping layer and poly silicon layer overlying the multilayer reflective stack i.e., the light is transmitted thru the transmissive layers to the underlying reflective stack, and is reflected back to the transmissive layer (rear side of the layer) and the reflected EUV beam is transmitted back to emanate out of the filter surface, and the EUV beam will inherently traverse in the paths and manner recited in claims 2-3, and 6, and as disclosed the reflected beam (reflected from the filter) forms an acute angle, the path of light reflected is straight , and Banine in [0085] discloses that the reticle (patterning device) can be a transmissive mask i.e., the reflected beam traversing to the reticle can pass through the reticle (transmissive) (claim 2-4, 6-7, 10-14).  Banine, in [0105]-[0106], discloses that the spectral purity filter can be positioned are different positions in the illumination system (on the path toward reaching the reticle/mask), wherein the reticle is positioned facing in a downward direction, wherein the different positions that the spectral purity filter can be positioned includes position such as away from the mask  but parallel to the mask position along with mirrors (reflective optics) also positioned adjacent to the filter i.e., filter can occupy position 222 in figure 2, and the EUV beam from 222 is then reflected off from mirror 224 (reflective optic) and the directed from mirror 224 to the mask, and the  (claim 5).  Banine, in the abstract, and in [0012]-[0015], and in claim 15, discloses  gas being supplied (purging gas) to both the surfaces of the filter (claims 8, and 15).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 30, 2022.